610 F.2d 648
UNITED STATES of America, Plaintiff-Appellant,v.Fred Angelo PATACCHIA, Juliette V. Coloma, Defendants-Appellees.
No. 79-1011.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1979.

1
Before SNEED and TANG, Circuit Judges, and PFAELZER*, District judge.

ORDER

2
The panel as constituted in the above case has voted to amend the opinion heretofore filed on August 13, 1979, 602 F.2d 218, as follows.


3
The sentence on page 3 beginning at line 3 is changed to read:


4
Agent Fullen could detect no suspicious odors around the trunk, although Agent Davis testified that he could.


5
Page 4, line 12 is changed to read as follows:


6
a trunk key when he was asked to open the trunk, (7) Patacchia's sudden change in demeanor, and (8) the testimony of Agent Davis that he could smell marijuana before the trunk was opened.


7
With the opinion so amended, the panel has voted to deny the petition for rehearing.



*
 Honorable Mariana R. Pfaelzer, United States District Judge for the Central District of California, sitting by designation